jkayc llc
From:jason lee (san6060@yahoo.com)
To:robertjbasil@rjbasil.com
Date:Sunday, January 31, 2021, 05:06 PM EST
Dear Court,


      I talked to Tae Hoon Kim, my attorney when represent signed lease on Oct 2018 with Noah Bank, he decline to
      represent me , he told me that he does not have litigation experience.

      I also talked to Peter Jeon Manhattan attorney that Peter is still thinking to accept me as his client or not, because I
       asked him as contingency fees basis for legal fees.


      I still want you to represent me if court can accept, otherwise. I have to wait to hire Peter Jeon as contingency fees
      basis.


Sincerely,
Chung Kang Lee
Managing Partner
